DANIEL J. BERMAN, ESQ.
BERMAN LAW FIRM
Suite 503, Bank of Guam Bldg.
111 W Chalan Santo Papa
Hagåtña, Guam 96910
Telephone No.: (671) 477-2778
Facsimile No.: (671) 477-4366

Attorney for Defendant
SAMSUNG E&C AMERICA, INC.

                     IN THE DISTRICT COURT OF GUAM

WORLD MERIDIAN SASAJYAN,                 )   CIVIL CASE NO. 21-00024
LLC,                                     )
                                         )   Superior Court of Guam
                   Plaintiff,            )   Civil Case No. CV0607-21
                                         )
        vs.                              )   NOTICE OF REMOVAL
                                         )
KOREA ELECTRIC POWER                     )
COMPANY /KEPCO-LG CNS                    )
Mangilao Solar, LLC, SAMSUNG             )
E&C AMERICA, INC., and DOES 1            )
through 10, inclusive,                   )
                                         )
               Defendants.               )
______________________________           )

                   NOTICE OF REMOVAL OF SUPERIOR
               COURT OF GUAM ACTION TO FEDERAL COURT

              Pursuant to 28 USCS §§ 1332, 1441, and 1446, Defendant Samsung

E&C America, Inc. (“Defendant Samsung”), hereby removes this action from the

Superior Court of Guam, where it is currently pending, to the United States District

Court for the District of Guam. The Court has jurisdiction over this action, and it


1017092.1
is properly removable to this Court, because the parties are completely diverse and

the amount in controversy exceeds $75,000.

             In support of this removal, Defendant Samsung states as follows:

             1.     Plaintiff World Meridian Sasajyan, LLC (“Plaintiff”)

commenced this action on August 13, 2021, by filing its Complaint in the Superior

Court of Guam, as Civil No. CV0607-21 (“Complaint”), attached hereto as part of

Exhibit A. Service of the Complaint on Defendant Samsung was made on

August 13, 2021. Service of the Complaint on Defendant KEPCO-LG CNS

Mangilao Solar, LLC (n/k/a KEPCO Mangilao Solar, LLC) (“Defendant KEPCO”)

was made on August 13, 2021.

             2.     As set forth more fully below, this case is properly removed to

this Court pursuant to 28 USCS § 1441 because the Court has subject-matter

jurisdiction over this action pursuant to 28 USCS § 1332 and Defendants have

satisfied the procedural requirements for removal.

                           GROUNDS FOR REMOVAL

             3.     This action may be removed under 28 USCS § 1441(a) because

the Court has original jurisdiction under 28 USCS § 1332(a)(1). There is complete

diversity of citizenship and the amount in controversy exceeds $75,000, exclusive

of interest and costs. In addition, no defendant is a citizen of the Territory of

Guam.

                                           2
1017092.1
        A.   The Requirements for Diversity Jurisdiction Are Satisfied

             4.      Upon information and belief, Plaintiff is a Guam LLC with two

members, CC Holdings, LLC and Sasajyan Land Company, LLC.

             5.      For diversity purposes, “an LLC is a citizen of every state of

which its owners/members are citizens.” Johnson v. Columbia Props. Anchorage,

LP, 437 F.3d 894, 899 (9th Cir. 2006).

             6.      For diversity purposes, the citizenship of a corporation is both:

(1) the state where it is incorporated; and (2) the State where it has its principal

place of business. 28 USCS § 1332(c)(1).

             7.      Upon information and belief, CC Holdings, LLC is a Guam

LLC whose members/owners are Eduardo Calvo and Leonard Calvo, both

residents of Guam.

             8.      Upon information and belief, Sasajyan Land Company, LLC is

a Guam LLC whose members/owners are Eduardo Calvo, a resident of Guam, and

CC Holdings, LLC, a Guam LLC whose members/owners are Eduardo Calvo and

Leonard Calvo, both residents of Guam.

             9.      Accordingly, Plaintiff is a citizen of the Territory of Guam for

purposes of diversity.

             10.     Defendant Samsung is a Texas corporation with its principal

place of business in Texas.

                                           3
1017092.1
                11.   Accordingly, Defendant Samsung is a citizen of Texas for

purposes of diversity.

                12.   Upon information and belief, Defendant KEPCO’s sole

member is Mangilao Investment, LLC.

                13.   Upon information and belief, the members of Mangilao

Investment, LLC are KEPCO Mangilao America, LLC, and Mangilao Intermediate

Holdings, LLC.

                14.   Upon information and belief, the sole member of KEPCO

Mangilao America, LLC is Korea Electric Power Company, a Korean corporation,

with its principal place of business in Korea.

                15.   Upon information and belief, the sole member of Mangilao

Intermediate Holdings, LLC is KEPCO Mangilao Holdings, LLC (f/k/a KEPCO-

LG CNS Mangilao Holdings, LLC).

                16.   Upon information and belief, the sole member of

KEPCO Mangilao Holdings, LLC is Korea Electric Power Corporation, a Korean

corporation, with its principal place of business in Korea.

                17.   Accordingly, Defendant KEPCO is a Korea citizen for purposes

of diversity.

                18.   Accordingly, there is complete diversity between the parties.



                                           4
1017092.1
                 19.   Plaintiff is seeking unspecified damages purportedly arising

from and related to its claims for Nuisance, Private Nuisance, Natural Resource

Damage, Trespass, Waste, Negligence and Negligence Per Se. Complaint, ¶¶ 32-

80.

                 20.   Plaintiff has made a pre-litigation settlement demand that

exceeds the jurisdictional minimum of $75,000.00.

                 21.   Defendant Samsung disputes the claims in their entirety.

                 22.   Therefore, the amount in controversy exceeds the $75,000.00

minimum threshold for diversity jurisdiction under 28 USCS § 1332(a). 28 USCS §

1332(a).

            B.   The Other Requirements For Removal Are Satisfied

                 23.   In addition to satisfying the requirements of diversity

jurisdiction, Defendants have satisfied all other requirements for removal.

                 24.   Defendants Samsung and KEPCO were served with the

Complaint in this action on August 13, 2021. Accordingly, this Notice of Removal

is timely filed pursuant to 28 USCS § 1446(b).

                 25.   No defendant is a citizen of the Territory of Guam, where this

action was brought. See 28 USCS § 1441(b)(2).

                 26.   The Superior Court of Guam is located within the District of

Guam. See 28 USCS § 1441(a).

                                             5
1017092.1
             27.   No previous application has been made for the relief requested

herein.

             28.   Pursuant to 28 USCS § 1446(a), copies of all papers served

upon Defendants are attached collectively as Exhibit A. Pursuant to 28 USCS

§ 1446(d), a copy of this Notice of Removal is being served upon counsel for

Plaintiff, and a copy is being filed with the Clerk of the Superior Court of Guam.

             WHEREFORE, Defendant Samsung respectfully requests that this

action proceed in this court as an action properly removed to it.

             DATED:       Hagåtña, Guam, September 6th              , 2021.



                                       DANIEL J. BERMAN
                                       BERMAN LAW FIRM

                                       Attorney for Defendant
                                       SAMSUNG E&C AMERICA, INC.




                                          6
1017092.1
Exhibit “A”
                                                                            F.iE,-§U
                                                                         3UP'tRlOR COURT
                                                                            U QUAH
                                                                              : LI T   5"'»r




                                                                     EW SEP -3                 P*r'LLt= LE

                                                                         CLERK UF CE


                                                                      §/z
                                                                                          /-t
                             IN THE SUPERIOR COURT OF GUAM

WORLD MERIDIAN SASAJYAN, LLC.,                        Superior Court Case No. CV0607-21

                                         Plaintiff,
                                                        FORM ONE .- DISQUALIFICATION
                       vs.
                                                              7 GCA § 6106 Memorandum
KOREA ELECTRIC POWER COMPANY /
KEPCO-LG CNS MANGILAO SOLAR, LLC,
SAMSUNG E & C AMERICA, INC., and
DOES I through 10, Inclusive,

                                      Defendants.


       Under Guam law, a judge shall disqualify herself in any proceeding in which her

impartiality might reasonably be questioned. 7 GCA § 6l05(a). This extends to personal

interests of the members of a Judge's household. 7 GCA § 6105(b)(5).

       The undersigned's spouse is a party to a lawsuit in the District Court of Guam, in which

the law firm Civille & Tang, PLLC represents the opposing party. Civille & Tang, PLLC also

represents Defendant Kepco Mangilao Solar, LLC, fa Kenco-LG CNS Mangilao Solar, LLC, in

this case. Because my impartiality as the Judge presiding over this case may reasonably be

questioned, pursuant to 7 GCA § 6105 and Canons BE and OF of the Model Code of Judicial

Conduct, Twill continue to sit on this case if all currently appearing parties file written

agreements waiving this disqualification within fourteen (14) days of the filing of this

memorandum. (Form Two, or a document substantively similar to it, shall be used to agree.) If
CV0607-21                     FORM ONE ... DISQUALIFICATION                             Page 2
                                 7 GCA §6106 Memorandum


the parties do not tile written agreements waiving disqualification, the case will be

reassigned to another judge.

       In accordance with 7 GCA § 6106, a copy of this Memorandum shall be transmitted by

the clerk to each party or attorney who has appeared in this actio.i1..

       Dated this   M tay of September 2021 .

                                                      HON. ELYZE M. IRIARTE
                                                      Judge, Superior Court of Guam
